DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14, drawn to a structure of a semiconductor assembly, classified in CPC H01L 21/4871.
II.	Claim 15-20, drawn to a process of making a semiconductor assembly, CPC H01L 23/4735.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product; i.e. instead of forming a semiconductor assembly with “a base portion including terminals electrically coupled to the contacts” (see line 4 of claim 1; also see similar limitation in line 5 of claim 9), the method may be used to form a semiconductor assembly with an interposer for making external electrical connections.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a). the inventions have acquired a separate status in the art in view of their different classification; and
b). the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with Yang, Louis (Registration No.79,056) on 8/25/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2019/0237389), hereinafter Joshi.

Regarding claim 1, Joshi (refer to Figures 1-3) teaches a semiconductor assembly, comprising: 
a substrate (comprising 130, 110 and 102, para 31 – see Figure 1 and detail of region 150 of Figure 1 in Figures 2a-b) including — 

contacts (electrical contacts of 120) corresponding to the mounting sites, 
a base portion (lowermost part of 130 and 110) including terminals (electrical contacts of 110 where 122b electrically connects to 110 in Figure 1 – see para 37) electrically coupled to the contacts (by bonding wires), and
a core region (central part of 130 which includes 137 – see para 39, best seen in central part of Figure 2B) between the mounting portion (part of 130 closest to 120) and the base portion (comprising face of 130 that is opposite the mounting portion); 
a microchannel module embedded in the core region and including a microchannel (137 best seen in detail of Figure 2B, para 39), wherein the microchannel includes a first duct (any one of two adjacent 136) and a second duct (the second of two adjacent 136) spaced apart from the first duct by a common thermally conductive wall (136, which is a metal wall – see para 38), wherein the first duct and the second duct extend in at least approximately the same direction (best seen in view of Figure 2A); and 
a device (one of 120, para 31) mounted over the module and electrically coupled (via 121a, 122b – see para 37) to the contacts of the substrate (104a, 104b – see para 37), wherein the microchannel is configured to remove thermal energy (by way of cooling fluid described in para 39) from a bottom portion of the device (120).
		Joshi does not teach that the device (120) is specifically a “logic device”. However, a logic device is a well known semiconductor device. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed 

Regarding claim 2, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 1, including that but does not each further “a memory device mounted over the module, wherein the microchannel is configured to remove thermal energy from a bottom portion of the memory device”. Joshi does not teach that the device (120) is specifically a “logic device”. However, using a semiconductor devices that comprise a logic device in conjunction with a memory device and other devices such as processors is well known in the art of semiconductor devices. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Joshi so that the tow device (120) are replaced by a logic device and a memory device.  The ordinary artisan would have been motivated to modify Joshi for at least the purpose of using a logic device in conjunction with a memory and processer for achieving comprehensive microprocessor functionality for the circuit, and thus, the microchannel is configured to remove thermal energy from a bottom portion of the memory device (by way of cooling fluid described in para 39 of Joshi)   

Regarding claim 3, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 2, as modified for claim 2 wherein 120 are a logic device and a memory device, wherein the logic device is positioned proximate to an inlet of the microchannel and the 

Regarding claim 4, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 2, as modified for claim 2 wherein 120 are a logic device and a memory device, wherein the memory device is positioned proximate to an inlet of the microchannel and the logic device is positioned proximate to an outlet of the microchannel (as both devices have an inlet proximate on one side and an outlet proximate on an opposing side – see detail of Figure 3, where the arrow next to CF shows direction of cooling fluid flow, see para 39).

Regarding claim 5, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 1, wherein the microchannel has one or more cross-sectional shapes, wherein the one or more cross-sectional shapes includes rectangular, rectilinear, circular, oval, elliptical, irregular, or any combination thereof (para 39).

Regarding claim 6, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 1, wherein the microchannel has a height less than 2 mm, and the wall has a height less than 0.25 mm (50 micrometers; i.e. 0.050 mm, is described as inner diameter of 137 in para 43, and this inner diameter corresponds to the recited “a height” 

Regarding claim 7, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 1, further comprising a coolant (CF, para 39), wherein the coolant is contained within the microchannel (para 39).

Regarding claim 8, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 1, wherein the microchannels (137, which are formed in 130 that includes “metal matrix 136” – see para 38) include silicon, copper, or an organic material (claim 14 of Joshi bescribes that the “metal matrix” may be formed of “copper”).

Regarding claim 9, Joshi (refer to Figures 1-3) teaches a semiconductor assembly, comprising: 
a microchannel module (comprising 130, 110, para 31 – see Figure 1 and detail of region 150 of Figure 1 in Figures 2a-b) including— a mounting portion (upper part of 130 that is closest to 120, and on which 120 are mounted, para 31) including mounting sites, 
contacts (electrical contacts of 120 or 104 a-b) corresponding to the mounting sites, 
a base portion (lowermost part of 130 and 110) including terminals (electrical contacts of 110 where 122b electrically connects to 110 in Figure 1 – see para 37) electrically coupled to the contacts (by bonding wires) ; and 

a device (one of 120, para 31) mounted over the module and electrically coupled (via 121a, 122b – see para 37) to the contacts of the module, wherein the microchannel is configured to remove thermal energy (by way of cooling fluid described in para 39) from a bottom portion of the device (120).
		Joshi does not teach that the device (120) is specifically a “logic device”. However, a logic device is a well known semiconductor device. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Joshi so that the device (120) is specifically a “logic device”.  The ordinary artisan would have been motivated to modify Joshi for at least the purpose of using a logic device in conjunction with a memory and processer for achieving comprehensive microprocessor functionality for the circuit.  

Regarding claim 10, it is substantially similar to claim 2 and hence the rejection is substantially similar.



Regarding claim 12, it is substantially similar to claim 4 and hence the rejection is substantially similar.

Regarding claims 13, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 10, further comprising a substrate (102) but does not specifically teach including “second contacts corresponding to second mounting sites of a second mounting portion and a second base portion including second terminals electrically coupled to the second contacts”.  However, the “second contacts” recited are substantially similar to “contacts corresponding to the mounting sites” (as recited in base claim 9) and the “second terminals” to which “second contacts” are connected are also similar to “terminals” recited in base claim 9. As such, this amounts to duplication of parts. It would have been obvious to one of ordinary skill in the art to use an additional set of contacts and terminals that are similarly connected; i.e.  “second” contacts corresponding to “second” mounting sites of a “second” mounting portion and a “second” base portion including “second” terminals electrically coupled to the “second” contacts, as claimed, because such structure is considered to be a duplication of parts that has no patentable significance unless a new unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AJAY ARORA/Primary Examiner, Art Unit 2892